Citation Nr: 1024910	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right wrist.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability manifested 
by chest pain (also claimed as costochondritis).

4.  Entitlement to an initial compensable rating for tension 
headaches associated with seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 
2006.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal from May 2007 and August 2008 rating 
decisions issued by the RO.  In a May 2007 rating decision, the 
RO, in pertinent part, denied service connection claims for 
bilateral hearing loss and for CTS of the right wrist.  In an 
August 2008 rating decision, the RO, in pertinent part, denied 
the Veteran's claims for service connection for chest pains (also 
claimed as costochondritis) and for PTSD and for an initial 
compensable rating for bilateral plantar fasciitis and granted 
service connection for tension headaches associated with seizure 
disorder, assigning an initial noncompensable rating, effective 
November 7, 2006.  The Veteran perfected appeals to the denials 
of service connection for bilateral hearing loss, for CTS of the 
right wrist, for chest pains (also claimed as costochondritis), 
and for PTSD and of compensable ratings for bilateral plantar 
fasciitis and for tension headaches associated with seizure 
disorder.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for tension 
headaches, the Board has characterized this issue on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).

In a January 2009 statement, prior to certification of the 
appeals to the Board, the Veteran's representative withdrew the 
Veteran's appeals with regard to entitlement to service 
connection for bilateral hearing loss and for a compensable 
rating for bilateral plantar fasciitis; thus, these issues are no 
longer in appellate status before the Board.  As such, the only 
issues remaining on appeal are those described on the title page.  
38 C.F.R. § 20.204 (2009).  With respect to the Veteran's claim 
for service connection for PTSD, the Board notes that the Court 
of Appeals for Veterans Claims (Court) has held, in the context 
of claims for psychiatric disorders, that a claim for service 
connection encompasses all related symptomatology, regardless of 
how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of Clemons, the Veteran's claim for 
service connection for PTSD has been recharacterized to encompass 
any psychiatric disorder, to include PTSD.

In April 2009, the Board remanded the appeal to have the Veteran 
scheduled for either a Travel Board or videoconference hearing.  
He was scheduled to testify at a Travel Board hearing in July 
2009, but failed to appear for the hearing.  Without good cause 
shown for the failure to appear, the request for the hearing is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2009).

In addition, the Board notes that additional post-service medical 
records were received after the issuance of a supplemental 
statement of the case (SSOC) in December 2008.  In a May 2010 
memorandum, the Veteran's representative waived initial RO 
consideration of this evidence.  Consequently, the Board may 
proceed with adjudication of this appeal.  See 38 C.F.R. 
§ 20.1304 (2009).

The issues of entitlement to service connection for a psychiatric 
disorder, to include PTSD, and for a disability manifested by 
chest pain (also claimed as costochondritis), and to an initial 
compensable rating for tension headaches associated with seizure 
disorder are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action, on his part, is warranted.




FINDING OF FACT

There is no competent medical evidence that the Veteran has CTS 
of the right wrist.


CONCLUSION OF LAW

The criteria for service connection for CTS of the right wrist 
are not met.  38 U.S.C.A §§ 1110, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id. 

In this appeal, pre-rating letters dated in December 2006, 
September 2007, and February and June of 2008 collectively 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would be 
obtained by VA, and that he should send the information 
describing additional evidence or the evidence itself to the VA.  
In these letters, the RO asked the claimant to send VA any 
evidence in his possession pertaining to his claims.  The Veteran 
has had ample opportunity to respond or supplement the record and 
neither he nor his representative has alleged that notice in this 
case was less than adequate.  

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the matter decided herein on appeal has 
been identified and obtained, to the extent possible.  The 
evidence of record includes the Veteran's service treatment 
records, available service department medical facility records, 
copies of VA examination reports, and statements from the Veteran 
and his representative on his behalf.  The Board finds that the 
evidence of record is adequate for rating purposes as the 
Veteran's service treatment records, post-service medical records 
and the VA January 2007 examination report with detailed clinical 
findings that ruled out a diagnosis of CTS of the right wrist as 
a result of electromyography (EMG) and nerve conduction studies 
(NCS) and the absence of any current pathology to render a 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Thus, the Board finds that no further assistance is warranted.  
Under these circumstances, the Board concludes that the Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the issue decided herein on appeal.


II. Service Connection

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the Veteran's claim, in light of the record and the 
governing legal authority, the Board finds that service 
connection for CTS of the right wrist is not warranted.

The initial question is whether there is evidence of a current 
disability, i. e., whether the Veteran has been diagnosed with 
CTS of the right wrist.

The Board notes that symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Here, the Veteran asserts that he was diagnosed with, and treated 
for, CTS of the right wrist in service.  Service treatment 
records reflect that the Veteran was treated for complaints of 
pain and numbness to the right arm of three weeks' duration, in 
July 2006.  The Veteran indicated that he had difficulty opening 
jars.  No edema, erythema, ecchymosis, or thenar atrophy was 
found on physical examination of the right arm and hand.  
Phalen's, Tinel's and elbow flexion tests were negative; there 
was no tenderness to palpitation.  The assessment was CTS versus 
ulnar nerve compression, but no definitive diagnosis was made.  
He was given a right wrist brace and exercises to do.  At a 
September 2006 follow-up, Veteran indicated there had been no 
change in his symptoms and that his right wrist still bothered 
him.  The Veteran underwent EMG and NCS, the latter of which was 
borderline as the median MAPs were approaching the upper limits; 
otherwise, the remainder of the NCS and the EMG was unremarkable.  
On neurological examination three days later, no motor 
disturbance, ataxia or transient gait disturbance was found.  
When seen eight days later, although the history and examination 
were consistent with CTS, the NCS and EMG did not confirm.  On 
examination, the Veteran's forearms showed no abnormality on the 
right side including the wrist and hand.  There was no evidence 
of atrophy and Tinel's and Phalen's tests were negative.  The 
assessment was CTS, signs and symptoms not confirmed by EMG/NCV.

During a January 2007 VA examination, the Veteran gave a history 
of CTS of the right hand that had been present for seven months.  
He reported constant tingling and numbness of the fingers at the 
palm on the right side of the hand.  Current treatment was 
Naproxen, a right wrist brace, and range of motion exercises.  
Functional impairment at the time, according to the Veteran, was 
difficulty with gripping and writing, etc.  On examination of the 
hands and fingers, the Veteran was able to tie his shoelaces, 
fasten buttons, pick up a piece of paper and tear it all without 
difficulty.  Hand dexterity testing revealed that the right hand 
fingertips could approximate the proximal transverse crease of 
the palm.  His right hand strength was within normal limits.  
Peripheral nerve examination also was within normal limits.  
Neurological examination of the upper extremities was within 
normal limits.  Tinel's sign was absent; Phalen's test was 
negative.  The examiner concluded that, for the Veteran's claimed 
condition of right arm CTS, there was no diagnosis because there 
was no pathology to render a diagnosis.

More recent post-service medical records show no complaints of, 
or evidence of treatment for, CTS of the right wrist, although 
CTS is listed in the prior medical history portion of such 
records.  In the absence of proof of a present disability at any 
time during the pendency of this appeal, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. at 225.  As such, the 
Board concludes that the claim of entitlement to service 
connection for CTS of the right wrist must be denied.

Since there is no evidence of a currently diagnosed disability, 
the preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  Gilbert, 1 
Vet. App. 49.  Accordingly, the claim is denied.


ORDER

Service connection for CTS of the right wrist is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In a claim for service connection, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for 
the requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

With regard to the Veteran's initial rating claim, the Board 
notes that recent post-service medical records reflect continuing 
treatment for headaches/migraines, which are worse with light and 
not alleviated by sleep or medication.  It is unclear whether the 
Veteran has prostrating attacks and, if so, their frequency and 
it does not appear that the January 2008 VA examiner asked the 
Veteran to describe the nature, severity and frequency of his 
headaches.  Therefore, on remand, he should be scheduled for an 
examination to ascertain the nature, severity and frequency of 
his headaches. 

With regard to the Veteran's remaining service connection claims, 
the Board notes that, beginning in February 2004, the Veteran was 
first seen for psychological/
psychiatric complaints.  At that time, he was diagnosed with 
adjustment disorder with mixed emotional features and anti-social 
personality disorder with borderline features and non-cardiac 
chest pain.  Subsequent service treatment records reflect 
continuing treatment for non-cardiac chest pains, nervous 
problems, anxiety, mood swings, depression, AD/HD, and 
costochondritis.  In April 2005, the Veteran stated that he was 
not doing well when experiencing mass casualty deaths down range.  
Since his discharge from service, the May 2009 VA psychiatric 
examiner diagnosed the Veteran with bi-polar disorder NOS (Not 
Otherwise Specified) and AD/HD and Camp LeJeune medical records 
reflect a diagnosis of costochondritis, but no etiological 
opinions were given.

In view of the service treatment records showing frequent 
treatment for complaints of chest pain and treatment of anxiety 
and depression which the Veteran indicated was as a result of 
experiencing mass casualty death down range as a medical corpsman 
during Operation Iraqi Freedom, it remains unclear to the Board 
whether the Veteran currently has a disability manifested by 
chest pain and PTSD or another psychiatric disorder and, if so, 
whether such disorder had its onset or was aggravated in service.  
Accordingly, the Board finds that a remand for examinations and 
opinions addressing the etiology of any current psychiatric 
disorder and/or disability manifested by chest pain is necessary 
in order to fairly address the merits of his claims.  See 
38 C.F.R. § 17.160 (2009).

In this regard, the Board points out that, although the Veteran 
did not complete and return the PTSD stressor questionnaire sent 
to him in October 2007, his DD Form 214 reflects that he received 
the Global War on Terrorism Service Medal and the Global War on 
Terrorism Expeditionary Medal, which, in pertinent part, are 
given to service members who participated in either Operation 
Enduring Freedom or Operation Iraqi Freedom anytime between 
October 24, 2001 and April 30, 2005, and engaged in actual combat 
against the enemy under circumstances involving grave danger of 
death or serious bodily harm, regardless of time in the area of 
eligibility.  Thus, on remand the Veteran should be given another 
chance to submit evidence of an in-service stressor event(s).  
See M21-1MR, Part IV, Subpart ii, 1.D.14 (last modified Jan. 13, 
2010).  If at least one of the Veteran's stressor(s) is verified, 
the examiner should indicate whether the Veteran has PTSD due to 
a verified stressor(s), as well as an opinion as to whether any 
currently diagnosed psychiatric disorder is related to service.

Prior to arranging for the Veteran to undergo further VA 
examination, the Board points out that he has received medical 
treatment at the Camp LeJeune medical facility.  Treatment 
records dated from November 28, 2006 to February 27, 2009 have 
been associated with the record.  Where VA has constructive and 
actual knowledge of the availability of pertinent service 
department medical records, an attempt to obtain those reports 
must be made.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, a remand is necessary to obtain outstanding 
service department medical records.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a PTSD questionnaire.  In 
accordance with M21-1MR, Part IV, Subpart 
ii, 1.D.14a, undertake appropriate 
research to try to corroborate any claimed 
stressor(s) while he served in the Navy 
during Operation Iraqi Freedom.  VA should 
provide the JSRRC or other depository with 
the appropriate information, as needed, 
showing service dates, duties, and units 
of assignment and copies of the Veteran's 
stressor statements.  If any VA research 
efforts are unsuccessful in verifying the 
reported in-service stressor(s), then 
request verification of any reported in-
service stressor events through the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and/or other appropriate 
depository, such as the Naval Historical 
Research Center and/or the service 
department.  All records and 
correspondence between the JSRRC or other 
appropriate depository and VA must be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After 1 above is completed, prepare a 
report detailing the nature of any in-
service stressor that is established by 
the record.  If none was verified, the 
report should so state.  This report is 
then to be added to the claims file.

3.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Camp LeJeune medical facility, 
after February 27, 2009.  All records 
and/or responses received should be 
associated with the claims file.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, arrange for him to undergo a 
VA neurological examination, by an 
appropriate examiner, to determine the 
nature and severity of his service-
connected headache disability.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's history 
regarding the severity and frequency of 
his headaches.  All appropriate tests 
and studies deemed should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail.

Based on the examination findings and the 
Veteran's history, the examiner should 
comment as to whether the Veteran's 
headaches are manifested by very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability, or are characteristic 
prostrating attacks, occurring on an 
average once a month or on an average of 
one attack in two months over the last 
several months, or are less frequent.  

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, arrange for him to undergo a 
VA orthopedic examination, by an 
appropriate examiner, to determine the 
nature and etiology of any disability 
manifested by chest pain.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, 
as necessary) and studies should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail.

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, the examiner should identify any 
current disability manifested by chest pain 
found on examination.  For each such 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such disorder 
had its onset or was aggravated during the 
Veteran's active duty, or is otherwise 
related to service.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

6.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo a 
VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s) which may be 
present, to include PTSD.  The entire 
claims file, to include a complete 
copy of the REMAND, must be made 
available to the examiner designated 
to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests and studies (to 
include psychological studies, if 
warranted) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should identify all current 
psychiatric disorder(s) found.  With 
respect to each psychiatric diagnosis, the 
VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any psychiatric disorder 
was incurred in or is otherwise related to 
the Veteran's military service.

If, and only if, VA research or the JSRRC 
or other depository confirms any claimed 
in-service stressor incident, the examiner 
should specifically offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran currently has PTSD related to 
such verified in- service stressor(s).  If 
a diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In rendering the requested 
opinion, the examiner should specifically 
consider and discuss the May 2009 VA 
examination report.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claims for 
service connection and for a higher 
initial rating.  The VA should document 
its consideration of whether "staged 
rating," pursuant to the Fenderson 
decision, cited to above or referral for 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is 
warranted.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished an SSOC, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


